ACCEPTED
                                                                                       06-14-00079-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                   6/3/2015 4:17:06 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK

                        IN THE COURT OF APPEALS
                    SIXTH JUDICIAL DISTRICT OF TEXAS
                             AT TEXARKANA                             FILED IN
                                                               6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
JUSTIN SANDERS,                                                6/3/2015 4:17:06 PM
             Appellant                                             DEBBIE AUTREY
                                                                       Clerk
vs.                                            Appellate Cause No. 06-14-00079-CR

THE STATE OF TEXAS,
              Appellee

                     APPELLANT'S MOTION FOR LEAVE
                      TO FILE SUPPLEMENTAL BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW the Appellant in the above styled and numbered cause and

respectfully moves the Court in accordance with Tex. R. App. Pro. Rule 38.7 for

leave to file Appellant’s Supplemental Brief and in support therefore would

respectfully show unto the Court as follows:

1.    During oral argument Justice Moseley asked who bore the burden to

demonstrate attenuation of taint on a suppression issue and Justice Carter asked

how the court should proceed in determining if the search warrant was sufficient to

attenuate taint from a prior illegality.

2.    Appellant has conducted additional research on those issues and believes the

filing of a short supplemental brief will aid the court in making a correct

determination of the issues.



                                           1
       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

Honorable Court grant leave to file Appellant’s Supplemental Brief in this cause.

                                                                 Respectfully submitted,

                                                                 CRAIG L. HENRY
                                                                 Attorney at Law
                                                                 723 Main Street
                                                                 P.O. Box 3226
                                                                 Texarkana, Texas 75504-3226
                                                                 (903) 792-4645
                                                                 FAX - (903) 792-5073
                                                                 Lawyrntx@aol.com


                                                                 By/s/ Craig L. Henry
                                                                    Craig L. Henry
                                                                    Arkansas Bar # 90142
                                                                    Oklahoma Bar # 016779
                                                                    Texas Bar # 09479260
                                                                    Attorney for Appellant


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion has been delivered

electronically and via courier to Mr. Jerry Rochelle, Bowie County District Attorney, 601 Main

Street, Texarkana, Texas 75501, this 3rd day of June, 2015.




                                                                     /s/ Craig L. Henry
                                                                     Craig L. Henry




                                                2